NONPRECEDENTIAL 
                                   DISPOSITION 
                         To be cited only in accordance with 
                                 Fed. R. App. P. 32.1 

 

               United States Court of Appeals
                              For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                             Submitted October 31, 2017 
                             Decided November 1, 2017 
                                            
                                       Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           JOEL M. FLAUM, Circuit Judge
                            
                           DIANE S. SYKES, Circuit Judge
 
No. 17‐1737 
 
UNITED STATES OF AMERICA,                   Appeal from the United States District 
      Plaintiff‐Appellee,                   Court for the Southern District of Illinois. 
                                             
      v.                                    No. 11‐CR‐40064‐JPG‐1 
                                             
BRETT S. TUROK,                             J. Phil Gilbert, 
      Defendant‐Appellant.                  Judge. 
 
                                     O R D E R 

      Brett Turok pleaded guilty in 2012 to conspiracy to manufacture 
methamphetamine, 21 U.S.C. §§ 846, 841(a)(1), after authorities found him cooking 
methamphetamine in a cornfield. The district court sentenced him to 121 months’ 
imprisonment followed by 60 months’ supervised release. Turok benefitted from two 
reductions in sentence and was released from prison in November 2016. But less than 
No. 17‐1737                                                                              Page 2 
 
four months later the probation officer assigned to monitor him petitioned to revoke 
Turok’s supervision. At a revocation hearing, Turok admitted several violations, 
including testing positive for illegal drugs, failing to participate in substance‐abuse and 
mental‐health treatment, and associating with persons convicted of felonies. The most 
serious of those violations—possession of a controlled substance—is Grade B. The 
district judge calculated a policy‐statement range of 6 to 12 months, see U.S.S.G. ch. 7, 
pt. B, and imposed a 12‐month term of reimprisonment followed by another 60 months’ 
supervised release. Turok filed a notice of appeal, but his appointed attorney asserts 
that the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 
738 (1967).   
         
        A defendant facing revocation of supervised release does not have a 
constitutional right to counsel, if, like Turok, he concedes the alleged violations without 
disputing the appropriateness of revocation or asserting substantial and complex 
grounds in mitigation. Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973); United States 
v. Eskridge, 445 F.3d 930, 932 (7th Cir. 2006). And when counsel’s service is not 
constitutionally required, we are not compelled to apply the Anders safeguards in ruling 
on a motion to withdraw. Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United 
States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). Yet we do so as a matter of practice, 
and thus we invited Turok to comment on counsel’s motion. See CIR. R. 51(b). He has 
not responded. Counsel’s Anders submission explains the nature of the case and 
addresses potential issues that an appeal of this kind might be expected to involve. 
Because counsel’s analysis appears sufficient, we limit our review to the subjects she 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 552–53 (7th Cir. 1996). 
         
        Counsel first advises that she combed the record but could not find any support 
for a claim that the district court committed error in revoking Turok’s supervised 
release. Because Turok admitted possessing illegal drugs, he was subject to mandatory 
revocation, see 18 U.S.C. § 3583(g), after the judge considered the availability of 
substance‐abuse treatment, see id. § 3583(d).   
         
        In a footnote, counsel points out that one of the conditions of supervision which 
Turok admittedly violated prohibited him from associating “with any person convicted 
of a felony.” We have criticized that phrasing because it does not require the defendant 
to know the other person is a felon. See United States v. Kappes, 782 F.3d 828, 848–49 
(7th Cir. 2015). Counsel concludes that contesting Turok’s admission to violating this 
condition, which is Grade C under U.S.S.G. § 7B1.1(a)(3), would be frivolous because 
No. 17‐1737                                                                           Page 3 
 
“Mr. Turok admitted all of the allegations pending against him, including higher 
Grade B violations which set the guideline range.” That is true, but this argument is 
frivolous because Turok never asserts that he unwittingly associated with felons. 
More important still, it was unnecessary for counsel to discuss whether Turok could 
challenge the adequacy or voluntariness of his admission to violating this condition 
because he told her he does not wish to challenge the revocation itself. See Wheeler, 
814 F.3d at 857, United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010). And the issue 
will not arise again because the corresponding condition of Turok’s new term of 
supervised release does not prohibit him from associating with felons and does include 
a scienter requirement to the extent it limits his involvement with persons engaged in 
criminal activity.   
         
        Counsel next evaluates whether Turok could argue that his term of 
reimprisonment is plainly unreasonable. The term will survive challenge if the district 
court accurately calculated the policy‐statement range, U.S.S.G. ch. 7, pt. B, and 
considered that range along with the other statutory factors and Turok’s arguments in 
mitigation. See 18 U.S.C. §§ 3583(e), 3553(a); United States v. Brown, 823 F.3d 392, 394 
(7th Cir. 2016). In selecting a term of 12 months—the high end of the range—the district 
judge considered the Chapter 7 policy statements and relevant § 3553(a) factors, 
including the government’s public‐safety concerns and defense counsel’s emphasis on 
Turok’s need for mental‐health and drug treatment. The judge discussed Turok’s 
contention that a shorter term of reimprisonment was appropriate because of his 
mental‐health and addiction issues and because he did not receive all of the drug 
treatment he should have received while imprisoned for the underlying offense. The 
judge accommodated these concerns by recommending that the Bureau of Prisons allow 
Turok to participate in a lengthier drug‐treatment program. He also required that at 
least the first 30 days of his new term of supervised release be served in a residential 
facility that provides treatment for mental‐health issues and substance abuse. 
Therefore, an argument that the prison term is plainly unreasonable would be frivolous. 
         
        Last, counsel considers whether Turok could raise a claim that his lawyer 
rendered constitutionally ineffective assistance during the revocation proceedings. As 
we have noted, Turok did not have a constitutional right to counsel at his revocation 
proceedings. See Gagnon, 411 U.S. at 790; Eskridge, 445 F.3d at 932. And even if he did, a 
claim of ineffective assistance generally should be reserved for collateral review, where 
the defendant may develop a full record, and must be reserved in a case like this where 
appellate counsel also represented the defendant in the district court. See Massaro v. 
No. 17‐1737                                                                            Page 4 
 
United States, 538 U.S. 500, 504–05 (2003); United States v. Rezin, 322 F.3d 443, 445 
(7th Cir. 2003). 
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.